 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Broadcast Music Incorporated, et al.,           No. CV-19-05481-PHX-DWL
10                     Plaintiffs,                       ORDER
11       v.
12       KCS Holdings LLC, et al.,
13                     Defendants.
14
15             This case was filed on October 23, 2019. (Doc. 1.) The Court has had no
16   involvement in this case before now, aside from issuing its standard preliminary order.

17   (Doc. 10.) On December 2, 2019, Plaintiffs filed notices that service had been executed as
18   to each defendant. (Docs. 12, 13, 14.) No defendant filed a response to the complaint.

19             Pending before the Court is the parties’ stipulation to entry of a consent judgment

20   (Doc. 15), in which the parties request that the Court decree that “Plaintiff Broadcast
21   Music, Inc. licenses the right of public performance, and the other Plaintiffs own the
22   copyrights, in the following musical compositions: Ms. New Booty; We Fly High; Badd;

23   and My Boo,”1 that “Defendants have knowingly and willfully infringed the copyrights in

24   these musical compositions,” and that “Plaintiffs shall recover from Defendants KSC

25   Holdings, LLC, Clinton T. Underhill, and Kimberly A. Underhill, jointly and severally,

26   statutory damages in the amount of $78,000.00, pursuant to 17 U.S.C. § 504(c)(1).” (Doc.
27   15-1 at 1). The parties propose that the Court retain jurisdiction over this matter for
28   1
           The Court has no knowledge as to whether this is true and the parties’ stipulation
     does not suffice to establish this as a fact warranting a court decree.
 1   enforcement of the consent judgment. (Doc. 15-1 at 2.)
 2           “A consent decree is no more than a settlement that contains an injunction.” Fed.
 3   Trade Comm’n v. Enforma Nat. Prod., Inc., 362 F.3d 1204, 1218 (9th Cir. 2004) (internal
 4   quotation marks and citation omitted). In contrast, “[w]hen the settlement involves no
 5   injunctive relief but simply the payment of money, the often-used term is ‘consent
 6   judgment.’” Anthony DiSarro, Six Decrees of Separation: Settlement Agreements and
 7   Consent Orders in Federal Civil Litigation, 60 Am. U. L. Rev. 275, 277 n.2 (2010). In
 8   other words, a “consent judgment” is merely a run-of-the-mill monetary settlement that
 9   carries the full force of a court order. The order can be enforced through the Court’s
10   contempt power, id. at 277-88, and it ensures that the parties can return to federal court to
11   enforce the settlement, id. at 293-95.
12          Where a consent decree includes non-monetary terms providing injunctive relief
13   and the issuing court has been involved in the matter, the federal judge’s familiarity with
14   the case makes a return to federal court beneficial. Id. at 295. A consent judgment, on the
15   other hand, merely involves the payment of money and “does not implicate any issues
16   within the expertise of federal judges.” Id.
17          Although it is true that a federal court may retain jurisdiction over a case that has
18   settled, this is not the usual approach. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
19   375, 381-82 (1994) (“[A]utomatic jurisdiction over such contracts is in no way essential to
20   the conduct of federal-court business. If the parties wish to provide for the court’s
21   enforcement of a dismissal-producing settlement agreement, they can seek to do so.”).
22   Thus, “if parties wish to have a district court retain jurisdiction to enforce a settlement, they
23   must apply for that relief and allow the court to make a reasoned determination as to
24   whether retention is appropriate.” Cross Media Marketing Corp. v. Budget Marketing,
25   Inc., 319 F. Supp. 2d 482, 483 (S.D.N.Y. 2004). A district court may “properly decline to
26   retain jurisdiction where the administration of a settlement threatened to impose undue
27   burdens on it.” Id. See also Camacho v. City of San Luis, 359 Fed. App’x 794, 798 (9th
28   Cir. 2009) (“[I]t was the court’s prerogative not to retain jurisdiction over any disputes


                                                    -2-
 1   raised by the [settlement].”).
 2          The Court has had no involvement in this case and perceives no reason to retain
 3   jurisdiction over the settlement by means of issuing a consent judgment. Of course the
 4   parties are free to enter into a private settlement contract and may stipulate to dismissal of
 5   the case, if they wish to do so.
 6          Accordingly,
 7          IT IS ORDERED that the parties’ stipulation to entry of a consent judgment (Doc.
 8   15) is denied.
 9          Dated this 5th day of February, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
